F or the nine months ended September 30, For U.S. equity markets and the S&P specifically, the net asset value per Common Share increased valuation, as reflected in the price to earnings ratio and 6.32% while the investment return to our stock- cash flow yields, is at the upper end of historic fair value, holders increased by 2.59%. By comparison, our bench- supported by ultra-low interest rates, corporate stock mark, the Standard & Poor’s 500 Stock Index (including buybacks, dividend yields in excess of the 10 year U.S. income), increased 7.85%. For the twelve months ended Treasury Bond yield and no significant earning alterna - September 30, 2016, the return on the net asset value tive for investors. Favorably, energy companies and per Common Share increased by 11.05%, and the return their suppliers are stabilizing, potentially removing a to our stockholders increased by 9.72%; these compare significant drag on aggregate corporate earnings growth with an increase of 15.45% for the S&P 500. During and margins. And though it appears likely that the both periods, the discount at which our shares traded Federal Reserve will be raising interest rates this year, continued to fluctuate and on September 30, 2016, it changes are likely to be modest and the path to higher was 18.3%. rates significantly elongated as world economic growth remains restrained. As detailed in the accompanying financial statements (unaudited), as of September 30, 2016, the net assets As further evidence of stability, low quality bond yields applicable to the Company’s Common Stock were when compared to U.S. Treasury yields remain con- $1,076,439,805 equal to $39.98 per Common Share. trolled and significantly lower than earlier in the year. Historically, bull markets have ended with a significant The increase in net assets resulting from operations geopolitical/financial event, a hostile Federal Reserve, for the nine months ended September 30, 2016 was or euphoric market behavior. Given recent economic $54,867,516. During this period, the net realized gain data, particularly employment and consumption data, the on investments sold was $85,564,434 and the decrease prospect of a recession appears distant without some sort in net unrealized appreciation was $29,521,051. Net of shock. And though aggressive Quantitative Easing investment income for the nine months was $7,308,112. (QE) has ended in the U.S., it is being employed around Distributions to common shareholders totaled $2,826,870 the world in Europe and Japan to reflate their respec - and distributions to Preferred Stockholders amounted to tive economies. Thus, assuming some QE stimulus is $8,483,979. fungible, the U.S. economy should benefit, presuming no significant currency exchange ratio destabilization. During the nine months, the Company also repurchased Likewise with investors more skittish as evidenced by 1,371,884 of its shares at a cost of $43,629,046 an aver- recent survey data, it would seem unlikely that the bull age discount to net asset value of 17.6%. Our investments market has reached its zenith, particularly if easier tradi- in the healthcare, materials, financials, and technology tional fiscal policy replaces the Federal Reserve’s slow sectors contributed to our outperformance of our departure from its accommodative monetary stance. benchmark in the quarter, while industrials detracted Thus, we remain optimistic for the long term perfor- modestly from performance. As well, our lack of an mance of equities, while acknowledging some short term allocation to real estate and the utility sectors also challenges. contributed as those sectors experienced negative performance in the quarter. Information about the Company, including our invest- ment objectives, operating policies and procedures, For the past year, we have highlighted the difficult investment results, record of dividend and distribution economic environment facing equity markets. Slow payments, financial reports and press releases, is on our GDP growth in the first half, due in part to inventory website and has been updated through September 30, destocking throughout the economy, has given way to 2016. It can be accessed on the internet at www.genera- a modestly improved environment currently. Though lamericaninvestors.com. revenue and earnings for the S&P 500 collectively have experienced declines for5of the last6 consecutive quarters and5 consecutive quarters, respectively, most of it is attributable to the decline in energy prices and its impact on the companies that operate in and around the sector. Employment data are favorable, corporate operating margins remain historically high despite headwinds, inventories look By Order of the Board of Directors, to be in a better position, recent purchasing manager G eneral A merican I nvestors C ompany , I nc . surveys have improved, China’s economy appears to have started to rebound, and retail sales remain a bright spot. Housing has been an improving addition and may be expected to contribute more as household formations Jeffrey W. Priest improve. Constraints on growth remain the same; an President and Chief Executive Officer aggressive regulatory environment, currency instabil- ity, political uncertainty - domestically and abroad (i.e. Brexit), dramatically rising U.S. healthcare costs and an October 19, 2016 elevated consumer debt burden which has led to a higher than normal savings rate. Value Shares COMMON STOCKS (note 1a) Consumer A utomobiles and C omponents (1.4%) Discretionary 1,264,063 Ford Motor Company (Cost $16,174,723) $ (11.0%) C onsumer S ervices (0.8%) 21,000 Chipotle Mexican Grill, Inc. (a) (Cost $9,376,256) 8,893,500 R etailing (8.8%) 309,665 Liberty Interactive Corporation - Ventures A (a) 12,346,344 375,026 Macy’s Inc. 13,894,713 919,768 The TJX Companies, Inc. 68,780,251 (Cost $28,028,933) 95,021,308 (Cost $53,579,912) 119,172,048 Consumer F ood , B everage and T obacco (11.6%) Staples 201,174 Danone 14,931,213 (15.2%) 182,400 Diageo plc ADR 21,165,696 450,000 Nestle S.A. 35,483,620 195,000 PepsiCo, Inc. 21,210,150 704,378 Unilever N.V. 32,511,257 (Cost $66,826,160) 125,301,936 F ood and S taples R etailing (3.6%) 168,781 Costco Wholesale Corporation 25,740,790 142,280 CVS Health Corporation 12,661,497 (Cost $18,835,682) 38,402,287 (Cost $85,661,842) 163,704,223 Energy 113,000 Anadarko Petroleum Corporation 7,159,680 (6.9%) 160,900 Apache Corporation 10,276,683 1,472,819 Cameco Corporation 12,607,331 650,000 Ensco plc - Class A 5,525,000 3,830,440 Gulf Coast Ultra Deep Royalty Trust (a) 252,809 535,000 Halliburton Company 24,010,800 1,730,000 Helix Energy Solutions Group, Inc. (a) 14,064,900 (Cost $59,688,571) 73,897,203 Financials B anks (1.5%) (22.8%) 140,000 M&T Bank Corporation (Cost $3,966,544) 16,254,000 D iversified F inancials (5.1%) 245,000 American Express Company 15,689,800 285,000 JPMorgan Chase & Co. 18,978,150 500,000 Nelnet, Inc. 20,185,000 (Cost $23,578,547) 54,852,950 I nsurance (16.2%) 158,877 Aon plc 17,872,074 610,000 Arch Capital Group Ltd. (a) 48,348,600 187,500 Axis Capital Holdings Limited 10,186,875 110 Berkshire Hathaway Inc. Class A (a) 23,784,200 125,000 Everest Re Group, Ltd. 23,746,250 400,000 MetLife, Inc. 17,772,000 243,298 Willis Towers Watson plc 32,302,675 (Cost $51,091,270) 174,012,674 (Cost $78,636,361) 245,119,624 Health Care P harmaceuticals , B iotechnology and L ife S ciences (12.1%) 757,400 Ariad Pharmaceuticals, Inc. (a) 10,368,806 190,000 Celgene Corporation (a) 19,860,700 514,409 Cempra, Inc. (a) 12,448,698 438,600 Gilead Sciences, Inc. 34,702,032 229,942 Intra-Cellular Therapies, Inc. (a) 3,504,316 397,191 Merck & Co., Inc. 24,788,690 540,252 Paratek Pharmaceuticals, Inc. (a) 7,028,679 460,808 Pfizer Inc. 15,607,567 711,123 Repros Therapeutics Inc. (a) 1,486,247 (Cost $75,153,558) 129,795,735 Value Shares COMMON STOCKS (continued) (note 1a) Industrials C apital G oods (5.4%) (9.5%) 189,131 Eaton Corporation plc $ 900,000 General Electric Company 26,658,000 190,000 United Technologies Corporation 19,304,000 (Cost $48,994,510) 58,389,798 C ommercial and P rofessional S ervices ( 3.7%) 787,800 Republic Services, Inc. (Cost $11,167,520) 39,744,510 T ransportation (0.4%) 104,012 Hertz Global Holdings, Inc. (a) (Cost $6,171,377) 4,177,122 (Cost $66,333,407) 102,311,430 Information S emiconductors and S emiconductor E quipment (3.4%) Technology 200,850 ASML Holding N.V. 22,009,143 (16.2%) 390,500 Intel Corporation 14,741,375 (Cost $12,991,164) 36,750,518 S oftware and S ervices (5.1%) 680,686 Microsoft Corporation 39,207,514 378,034 Synchronoss Technologies, Inc. (a) 15,567,440 (Cost $29,257,286) 54,774,954 T echnology H ardware and E quipment ( 7.7%) 124,000 Apple Inc. 14,018,200 790,000 Cisco Systems, Inc. 25,058,800 127,900 Keysight Technologies, Inc. (a) 4,053,151 391,200 QUALCOMM Incorporated 26,797,200 238,209 Universal Display Corporation 13,222,981 (Cost $46,141,789) 83,150,332 (Cost $88,390,239) 174,675,804 Materials (1.5%) 1,026,422 Huntsman Corporation (Cost $19,551,633) 16,699,886 Miscellaneous (4.1%) Other (b) (Cost $40,651,299) 44,410,454 Telecommunication Vodafone Group plc ADR (Cost $23,341,423) 19,934,286 Services (1.9%) TOTAL COMMON STOCKS (101.2%) (Cost $590,988,245) 1,089,720,693 Warrant WARRANT Technology 281,409 Applied DNA Sciences, Inc. (a) (Cost $2,814) 316,698 Hardware & Equipment (0.0%) Contracts CALL OPTIONS (100 Shares Each ) Company/Expiration Date/ Exercise Price Energy (0.2%) 15,000 Cameco Corporation/March 17, 2017/$10.00 (a) 375,000 10,000 Ensco plc/January 20, 2017/$8.00 (a) 1,350,000 TOTAL CALL OPTIONS (Cost $1,076,018) 1,725,000 187,191,386 State Street Institutional Treasury Plus Money Market Fund (17.4%) ( Cost $187,191,386) 187,191,386 TOTAL INVESTMENTS (c) (118.8%) (Cost $779,258,463) 1,278,953,777 Liabilities in excess of receivables and other assets (-1.1%) (12,396,797) 1,266,556,980 PREFERRED STOCK (-17.7%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $ ADR - American Depository Receipt (a) Non-income producing security. (b) Securities which have been held for less than one year, not previously disclosed, and not restricted. (c) At September 30, 2016 the cost of investments for Federal income tax purposes was $779,258,463; aggregate gross unrealized appreciation was $535,289,523; aggregate gross unrealized depreciation was $35,594,209; and net unrealized appreciation was $499,695,314. (see notes to unaudited financial statements) Contracts Value Put Options (100 shares each) Company/Expiration Date/ Exercise Price (note 1a) Energy 15,000 Cameco Corporation/March 17, 2017/$7.00 $ (0.1%) 10,000 Ensco plc/January 20, 2017/$6.00 300,000 TOTAL OPTIONS WRITTEN (Premiums Received $773,965) $750,000 N et S hares S hares I ncreases T ransacted H eld N ew P ositions Chipotle Mexican Grill, Inc. — 21,000 (b) CVS Health Corporation 142,280 142,280 Universal Display Corporation 238,209 238,209 A dditions General Electric Company 60,000 900,000 Huntsman Corporation 45,000 1,026,422 Intel Corporation 60,000 390,500 Intra-Cellular Therapies, Inc. 32,500 229,942 Keysight Technologies, Inc. 61,600 127,900 Liberty Interactive Corporation - Ventures A 10,365 309,665 MetLife, Inc. 35,000 400,000 Paratek Pharmaceuticals, Inc. 63,176 540,252 Repros Therapeutics Inc. 315,000 711,123 D ecreases E liminations EMC Corporation 410,000 — (c) R eductions Anadarko Petroleum Corporation 105,000 113,000 Apache Corporation 40,000 160,900 Apple Inc. 60,000 124,000 Arch Capital Group Ltd. 65,600 610,000 Ariad Pharmaceuticals, Inc. 442,600 757,400 Cameco Corporation 100,000 1,472,819 Cisco Systems, Inc. 249,500 790,000 Diageo plc ADR 20,000 182,400 Eaton Corporation plc 30,000 189,131 Ensco plc - Class A 10,000 650,000 Hertz Global Holdings, Inc. 841,052 104,012 Merck & Co., Inc. 30,000 397,191 QUALCOMM Incorporated 70,000 391,200 Republic Services, Inc. 185,000 787,800 The TJX Companies, Inc. 40,000 919,768 United Technologies Corporation 110,000 190,000 (a) Common shares unless otherwise noted; excludes transactions in Common Stocks - Miscellaneous - Other. (b) Shares purchased in prior period and previously carried under Common Stocks - Miscellaneous - Other. (c) Shares sold as part of a merger with Dell Technologies. (see notes to unaudited financial statements) The diversification of the Company’s net assets applicable to its Common Stock by industry group as of September 30, 2016 is shown in the table. C ost V alue P ercent C ommon Industry C ategory (000) (000) N et
